The judgment of the Supreme Court is affirmed, for the reasons set forth in its opinion. The Supreme Court said: "But there is an absence of testimony here that the owner caused the condition complained of or that the improper use of the sidewalk by the unloading of beer kegs was done with his knowledge and for his benefit." We do not believe that there was any evidence that the alleged defect in the sidewalk was caused by the unloading of beer kegs thereon, and in so far as the quoted language may support such an inference, we are in disagreement therewith.
For affirmance — THE CHANCELLOR, CASE, BODINE, DONGES, HEHER, PORTER, COLIE, DEAR, WELLS, WOLFSKEIL, RAFFERTY, HAGUE, THOMPSON, JJ. 13.
For reversal — None. *Page 309